DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited an excessive number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references w/o an indication of significance and/or a statement of relevancy that are searchable in 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein update the calibration schedule includes modify the next scheduled…” Examiner assumes the limitation to read “wherein updating the calibration schedule includes modifying the next scheduled…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (2-23 by dependency) recites “a prompt to confirm the unscheduled blood glucose measurement”. It is unclear what it means to confirm a measurement. Is the prompt to confirm ‘receiving’ an unscheduled glucose measurement? ‘Verifying the glucose measurement’? Or something else?
Claim 1 (2-23 by dependency) recites “a prompt to confirm the unscheduled blood glucose measurement” in line 9-10 and then recites “the prompt to confirm initiation of an unscheduled calibration event”.  It is unclear if there are two different prompts. For the purposes of examiner, Examiner assumes there to be one prompt that is to confirm initiation of an unscheduled calibration event.
Claim 1 (2-23 by dependency) recites “the glucose sensor”. There is insufficient antecedent basis for this limitation. Examiner assumes Applicant is referring to the “in vivo glucose sensor”. 
Claim 3 recites “before modification”. Before modification of what? It is unclear if Applicant is referring to modifying the next calibration event.
Claim 4 (5-7 by dependency) recites “the analyte sensor”. There is insufficient antecedent basis for this limitation.
Claims 5 and 7 (6 by dependency) recite “the calibration condition parameters”. There is insufficient antecedent basis for this limitation. Examiner assumes Applicant is referring to “the one or more calibration condition parameters” recited in claim 4.
Claim 12, 13, 14, 15, 16, 20 and 21 recite “an unscheduled blood glucose measurement”. Examiner notes that Claim 1 already recites “an unscheduled blood glucose measurement” in line 8. It is unclear if Applicant is referring to the same “unscheduled blood glucose measurement” from Claim 1.
Claim 22 recites “the predetermined calibration events”. There is insufficient antecedent basis for this limitation.
Claim 23 recites “analyte sensor data” and “the analyte sensor”. There is insufficient antecedent basis for this limitation.
Claim 24 (25-30 by dependency) recites “a prompt to confirm the unscheduled blood glucose measurement”. It is unclear what it means to confirm a measurement. Is the prompt to confirm 
Claim 24 (25-30 by dependency) recites “a prompt to confirm the unscheduled blood glucose measurement” in line 9-10 and then recites “the prompt to confirm initiation of an unscheduled calibration event”.  It is unclear if there are two different prompts. For the purposes of examiner, Examiner assumes there to be one prompt that is to confirm initiation of an unscheduled calibration event.
Claim 27 (28-30 by dependency) recites “the analyte sensor”. There is insufficient antecedent basis for this limitation. 
Claim 28 and 30 (29 by dependency) recites “the calibration condition parameters”. There is insufficient antecedent basis for this limitation. Examiner assumes Applicant is referring to “the one or more calibration condition parameters” recited in claim 27.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2-23 recite limitations that further limit the “instructions” Examiner notes that the instructions are not positively recited in the claims. Claim 1 merely recites an in-vivo glucose sensor, one or more processors and a memory for storing instructions. By further limiting the instructions, which are note positively recited, Examiner notes that claim is not further structurally limited. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by Mastrototaro et al. (US 6,424,847 B1 – cited by Applicant) hereinafter Mastrototaro.
Regarding Claims 1, Mastrototaro teaches: An apparatus (figure 1), comprising: an in vivo glucose sensor (column 5 lines 45-65 sensor set 10 and sensor 12 – transcutaneous, or placed below the skin, i.e. in-vivo); one or more processors (column 3 lines 45-65, a processor); and a memory operatively coupled to the one or more processors for storing instructions (column 3 lines 45-65, a memory and software for calibration) which, when executed by the one or more processors, store a calibration schedule comprising a plurality of scheduled calibration events for receiving scheduled blood glucose measurements to calibrate the glucose sensor; upon receiving an unscheduled blood glucose measurement after a successful prior scheduled calibration event but before a next scheduled 
Regarding Claims 2-23, Mastrototaro teaches the apparatus of Claim 1, and further is capable of storing and executing the instructions claimed. As mentioned above, Examiner notes that the ‘instructions’ have not been positively claimed. 

Allowable Subject Matter
Claim 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as amended to positively recite the “instructions” (perhaps by using language such as “processors configured to”. 
Claim 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art of record teaches prompting when an unscheduled blood glucose measurement arrives and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taub – 2011/0184268 A1; paragraph 0061 mentions adjusting the calibration schedule if an unscheduled measurement is taken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY B SHAH/Examiner, Art Unit 3791